      Case 2:10-cr-00427-HB Document 431 Filed 07/14/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA             :             CRIMINAL ACTION
                                     :
          v.                         :
                                     :              NO. 10-427
MARK WILLIAMS                        :


                                  ORDER

         And now, this     14th   day of July 2020, for the reasons

set forth in the foregoing Memorandum, it is hereby ORDERED

that the motion of defendant Mark Williams for compassionate

release under 18 U.S.C. § 3582(c)(1)(A) (Doc. # 428) is DENIED.



                                         BY THE COURT:


                                         /s/ Harvey Bartle III
                                         _____________________
                                                                      J.
